       Case 2:18-cr-00018-KS-MTP Document 154 Filed 11/26/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 2:18-cr-18-KS-MTP-3

GLENN DOYLE BEACH, JR.

                                            ORDER

       Pending before the Court is the Motion to Compel [148] filed by Defendant Glenn Doyle

Beach, Jr. On July 12, 2018, Defendant served a subpoena duces tecum upon Express Scripts

Holding Company (“Express”). See Return [76]. According to Defendant, Express did not

respond or object to the subpoena. On November 20, 2018, Defendant filed the instant Motion

[148], requesting an order for this Court compelling Express to produce the records requested in

the subpoena. Defendant does not indicate whether he provided a copy of the instant Motion

[148] to Express.

       IT IS, THEREFORE, ORDERED that:

       1. On or before November 28, 2018, Defendant shall provide Express Scripts Holding
          Company copies of the Motion to Compel [148] and this Order. By that same date,
          Defendant shall file a notice of compliance with this Order.

       2. Any response to the Motion to Compel [148] from any party or nonparty shall be
          filed on or before December 10, 2018.

       SO ORDERED this the 26th day of November, 2018.

                                            s/Michael T. Parker
                                            UNITED STATES MAGISTRATE JUDGE
